 

 

 

 

 

 

Exhibit 10.2

AMENDMENT TO THIRD AMENDED AND RESTATED
LIQUIDITY PURCHASE AGREEMENT

(re: Mohawk Factoring, Inc.)

This Amendment to the Third Amended and Restated Liquidity Purchase Agreement
(this "Amendment") is entered into as of July 30, 2007 among VARIABLE FUNDING
CAPITAL COMPANY LLC, a Delaware limited liability company, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, individually as an
Investor and as Agent, and pertains to the Third Amended and Restated Liquidity
Purchase Agreement, amended and restated as of December 1, 2005 (the "Liquidity
Agreement").  Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Liquidity Agreement.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.   Amendment to the Liquidity Agreement.  The definition of "Facility
Termination Date" is hereby amended and restated to read in its entirety as
follows:

Facility Termination Date:  July 28, 2008, or such later date to which the
Facility Termination Date may be extended, if extended, in the sole discretion
of each Investor in accordance with the terms of Section 2.1(b).

 

                SECTION 2.  Liquidity Agreement in Full Force and Effect as
Amended.  Except as specifically amended hereby, the Liquidity Agreement shall
remain in full force and effect.  All references to the Liquidity Agreement
shall be deemed to mean the Liquidity Agreement as modified hereby.  This
Amendment shall not constitute a novation of the Liquidity Agreement, but shall
constitute an amendment thereof.  The parties hereto agree to be bound by the
terms and conditions of the Liquidity Agreement, as amended by this Amendment,
as though such terms and conditions were set forth herein.

 

SECTION 3.  Miscellaneous.

 

                                (a)  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

                                (b)  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

                                (c)           THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES.

1

                                                                                                                                                                                                               
                                                                                                                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

 

                IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Agent

 

By:    /s/ Eero H. Maki                                        

Name:     Eero H. Maki                                        

Title:       Director                                                 

 

 

 

VARIABLE FUNDINC CAPITAL COMPANY LLC



By:          Wachovia Capital Markets, LLC,
                as Attorney-In-Fact

 

By:    /s/ Douglas R. Wilson Sr.                        

Name:     Douglas R. Wilson Sr.                        

Title:       Director                                                 

2


 

 

--------------------------------------------------------------------------------

 

 